Order reversed on the law and the facts, without costs, and the motion of Seigel as temporary administrator to be relieved from the terms of the stipulation dated June 7, 1932, denied, without costs, with leave to renew the motion if there be further unnecessary delay. In view of our decision of February 23,1934 [ante, p. 700], in this same matter, wherein the Richmond County Building and Mutual Loan Association sought to be relieved from the terms of the same stipulation, we think it is necessary that the respondent remain bound as a party so that the matter may be closed without further delay. We appreciate the embarrassment and impatience that the respondent must feel because of the delay that has occurred through no fault of his own. If the Richmond County Building and Mutual Loan Association fails to act promptly as directed by the decision of February 23,1934, and the order entered thereon, and cause any further unnecessary delay, the respondent may have leave to renew his application or proceed otherwise as he may be advised. Any party interested may move to stay proceedings in the Surrogate’s Court if it appear that the funds in the custody of the temporary administrator are to be disposed of in any manner contrary to that contemplated by the judgment to be entered in the Supreme Court as provided in the stipulation. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.